 



EXHIBIT 10.1

To Form 8-K dated July 26, 2016



 



AMENDMENT NO. 1 TO OBSERVER RIGHTS AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of July 28, 2016, to that certain
Observer Rights Agreement, dated as of March 23, 2016 (the “Agreement”), by and
between Seacoast Banking Corporation of Florida, a Florida corporation (the
“Company”), Basswood Capital Management, L.L.C. (“Basswood”) and Matthew
Lindenbaum (“Lindenbaum”). All capitalized terms used in this Amendment shall
have the meanings assigned to such terms in the Agreement.

 

WHEREAS, in accordance with Section 6 of the Agreement, the parties to the
Agreement desire to amend the Agreement to extend the date following which
either Lindenbaum or the Company may terminate the Agreement.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Amendment and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Section 1. Extension of Agreement Term. Section 9 of the Agreement is hereby
amended and restated in its entirety as follows:

 

“9. Termination. This Agreement and (subject to the next following sentence) the
rights granted herein, shall terminate upon the earlier of (i) following
November 30, 2016, Lindenbaum’s delivery of written notice to the Company that
he has terminated this Agreement; and (ii) following November 30, 2016, the
Company’s delivery of written notice to Lindenbaum that it has terminated this
Agreement. The obligations of Basswood, Lindenbaum and any Representatives
pursuant to Sections 3(a)-(e) hereof shall survive any termination of this
Agreement for a period of twenty four (24) months following such termination,
and the obligation of the Company pursuant to Section 3(f) hereof to provide
certain information with respect to the Trading Policy, shall survive any
termination of this Agreement for a period of six (6) months following such
termination.”

 

Section 2. Basswood Beneficial Ownership. Basswood and Lindenbaum represent and
warrant that they, together with their affiliates and Basswood’s clients,
Beneficially Own 2,385,972 shares of the Company’s common stock as of the date
of this Amendment, all of which are “physical” shares (i.e., none are
Beneficially Owned through options or other rights to acquire or as a Receiving
Party of a Derivatives Contract).

 

Section 3. References to the Agreement. After giving effect to this Amendment,
unless the context otherwise requires, each reference in the Agreement to “this
Agreement”, “hereof”, “hereunder”, “herein”, or words of like import referring
to the Agreement shall refer to the Agreement as amended by this Amendment,
provided that references in the Agreement to “as of the date hereof” or “as of
the date of this Agreement” or words of like import shall refer to March 23,
2016.

 



 

 

 

Section 4. Miscellaneous. Except as expressly stated in this Amendment, the
terms and conditions of the Agreement shall continue in full force and effect.
Except as expressly provided in this Amendment, no action taken by any party
hereto prior to or on the date hereof shall constitute a waiver or modification
of any term or condition of the Agreement or any instruments or agreements
referred to therein, or prejudice any rights which any party may have as of the
date hereof or may have in the future under or in connection with the Agreement,
including, without limitation, all rights and remedies contained therein, all of
which rights and remedies each party hereby expressly reserves. The terms and
provisions of Sections 7 (Governing Law; Jurisdiction; Waiver of Jury Trial) and
8 (Counterparts) of the Agreement are incorporated herein by reference as if set
forth herein in their entirety and shall apply mutatis mutandis to this
Amendment.

 

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

  Seacoast Banking Corporation of Florida         By: /s/ Dennis S. Hudson, III
    Name: Dennis S. Hudson, III     Title:

Chairman and Chief Executive Officer 

 

 

Basswood Capital Management, L.L.C. 

        By: /s/ Matthew Lindenbaum     Name: Matthew Lindenbaum     Title:
Principal

 

  Matthew Lindenbaum       By: /s/ Matthew Lindenbaum

 



 

